Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a lube technician after he refused to comply with the employer’s request to stock inventory. As claimant admittedly had stocked inventory in the past, we find that substantial evidence sup*961ports the decision of the Unemployment Insurance Appeal Board that claimant’s insubordination amounted to disqualifying misconduct (see, Matter of Ledesma [Sweeney], 244 AD2d 748; Matter of Sweat [Children’s Home—Hudacs], 198 AD2d 695). Claimant’s exculpatory explanation for failing to abide by the employer’s request simply raised a credibility issue for the Board to resolve (see, Matter of Naraine [Sweeney], 245 AD2d 932, 933; Matter of Seguin [Sweeney], 244 AD2d 747).
Mercure, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.